Citation Nr: 1147194	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-21 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, including PTSD and depressive disorder.


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2007 decision issued by a Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, determined there was not new and material evidence and therefore denied the Veteran's petition to reopen his claim for service connection for PTSD.

This claim for service connection for PTSD initially was considered and denied on its underlying merits in June 1992, and a May 2005 decision also denied an earlier petition to reopen this claim.  Those prior decisions determined service connection was not warranted because the Veteran did not have the required diagnosis of PTSD, also had not established that he had engaged in combat in Vietnam to lessen his burden of proof of establishing the occurrence of a traumatic event ("stressor") during his military service, and had not provided the level of information and detail needed to independently corroborate any of the claimed events.

Since that more recent May 2005 decision, the Veteran has submitted evidence of current psychiatric diagnoses, including PTSD and depressive disorder.  However, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service-connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The U.S. Court of Appeals for Veterans Claims (Court/CAVC) has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively - after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009) (emphasis in original).  

In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.  In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries or whether the evidence substantiates an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  See Untalan v. Nicholson, 20 Vet. App. 467 (2006).

Therefore, in light of the Court's decision in Clemons and the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD herein, the Board has recharacterized the issue as whether he is entitled to service connection for an acquired psychiatric disorder, now inclusive of both PTSD and depressive disorder.

There is one other preliminary point worth mentioning.  The Veteran initially was represented in this appeal to the Board by the Disabled American Veterans (DAV).  However, by way of a statement submitted by him in March 2011, he revoked this representation, indicating he had hired a private attorney.  But in a subsequent August 2011 letter, he indicated that he was no longer in need of the attorney's service.  So he is now unrepresented in this appeal and proceeding pro se.

After reopening the claim for PTSD in this decision on the basis of new and material evidence, the Board is remanding the claim for an acquired psychiatric disorder, including for PTSD and depressive disorder, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development before deciding the underlying merits of the claim.


FINDINGS OF FACT

1.  This claim for service connection for PTSD initially was considered and denied on its underlying merits in June 1992, and a May 2005 decision also denied an earlier petition to reopen this claim.  The Veteran did not appeal either decision.

2.  Those prior decisions determined that service connection was not warranted and that the claim should not be reopened because the Veteran did not have the required diagnosis of PTSD, also had not established that he had engaged in combat in Vietnam to lessen his burden of proof of establishing the occurrence of a traumatic event ("stressor") during his military service that might have led to this diagnosis, and had not alternatively provided the level of information and detail needed to independently corroborate any of the alleged events.

3.  However, evidence added to the record since that more recent May 2005 decision is not cumulative or redundant of the evidence on file at the time of that earlier decision and raises a reasonable possibility of substantiating the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The RO's May 2005 decision denying the Veteran's prior petition to reopen his claim for service connection for PTSD is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. §§ 5107, 5108; 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Since in this decision the Board is reopening the claim for PTSD because there is new and material evidence, the Board need not determine whether there has been compliance with the notice and duty to assist provisions of the Veterans Claims Assistance Act (VCAA), at least insofar as apprising the Veteran of the specific reasons for the prior denial of this claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); VA Gen. Couns. Memo., para. 2, 3 (June 14, 2006).  The claim is being reopened, regardless.  Moreover, the Board will be in a better position to determine whether there has been compliance with the remaining duty to notify and assist provisions of the VCAA once the additional remand development of this claim is completed.  So a determination concerning that is being temporarily deferred.

II.  Whether there is New and Material Evidence to Reopen the Claim for Service Connection for PTSD

The RO first considered and denied this claim in a June 1992 rating decision.  The RO denied this claim in that initial decision because there was no award or decoration denoting combat - to in effect presume that a stressor had occurred, and because the Veteran had not alternatively provided sufficient information to independently verify any of his alleged stressors.  Additionally, he had failed to report for his VA compensation examination in March 1992, and there was no diagnosis of PTSD in his VA treatment records.  So he had neither the required diagnosis nor a confirmed or accepted stressor to support such a diagnosis.


That same month, June 1992, the RO sent the Veteran a letter notifying him of that decision and apprising him of his procedural and appellate rights in the event he elected to appeal.  He did not file a notice of disagreement (NOD), in response, so that decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

In February 2005, the Veteran filed a petition to reopen this claim of entitlement to service connection for PTSD.  A May 2005 rating decision denied reopening this claim because there still was no evidence of a PTSD diagnosis or credible supporting evidence that an alleged stressor had occurred to support such diagnosis.  He filed a timely NOD in March 2006, in response to that decision, and resultantly was provided a statement of the case (SOC) in July 2006, but he then failed to complete the steps necessary to perfect his appeal by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  So that more recent decision also is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

The Veteran filed the petition at issue to reopen this claim in May 2007.  Therefore, the amended regulations with respect to new and material evidence are for application.  See 66 Fed. Reg. at 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.

The July 2007 RO decision at issue in this appeal denied the petition to reopen this claim - concluding there was not new and material evidence.  Regardless, so, too, must the Board make this threshold preliminary determination, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits, i.e., on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen previously and finally denied claims); and VAOPGCPREC 05-92 (March 4, 1992).  See also Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant as further consideration of the claim is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

If, on the other hand, there is new and material evidence, then the claim must be reopened and the former disposition reconsidered.  38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a 
two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, so irrespective of whether a prior decision on the underlying merits or, instead, a prior petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption only applies when making a determination as to whether the evidence is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 116 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  This phrase, "raises a reasonable possibility of substantiating the claim," does not create a third element for new and material evidence but was intended, instead, to provide guidance to VA adjudicators in determining whether submitted evidence meets the new and material requirements.  That is, the Board cannot require the evidence to be new, material, and raise a reasonable possibility of substantiating the claim.  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

In the prior May 2005 final and binding decision, the RO denied the petition to reopen the claim because there was no evidence showing the Veteran had received the required diagnosis of PTSD.  His VA hospital records did not list this diagnosis.  There also continued to be no confirmation of an alleged stressor that could have precipitated a diagnosis of this condition.

Since that May 2005 decision, however, the Veteran has submitted additional VA treatment records dated from May 2005 to August 2009, listing diagnoses of PTSD and depressive disorder.  He also submitted stressor statements in March 2007 concerning the events in service that he believes caused his PTSD.  Finally, he submitted three statements in support of his claim concerning his relevant symptoms since service - presumably as a means of establishing continuity of symptoms since service.  See 38 C.F.R. § 3.303(b).  Moreover, he also provided Social Security Administration (SSA) records showing he is receiving benefits from this other Federal agency on account of psychiatric disorders, including affective disorder.  These SSA records also include the report of a December 2006 psychiatric evaluation, which specifically references his military service and his symptoms relating to PTSD since that time.  The Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in a claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  However, these records are new and material to his claim inasmuch as they nonetheless concern the etiology of an acquired psychiatric disorder and address his consequent disability.


So unlike when the RO most recently considered and denied this claim in May 2005, there is now competent evidence confirming the Veteran has PTSD and depressive disorder (also, apparently, affective disorder).  And, as explained, the credibility of this additional evidence is presumed - albeit for the limited purpose of determining whether this evidence is new and material.  Justus, 3 Vet. App. 510, 513 (1992).  And as the Court also explained in Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), new evidence is sufficient reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of the disability at issue, even where this additional evidence is not enough to convince the Board to grant the claim.  See also Shade, 24 Vet. App. at 117.

This finding of new and material evidence does not mean this claim ultimately will be granted, only that it is deserving of further consideration on its underlying merits.  So to this extent, and this extent only, the appeal is being granted subject to the further development of this claim on remand.  


ORDER

Because there is new and material evidence, the petition to reopen the claim for service connection for PTSD is granted.


REMAND

Before addressing the claim for service connection for an acquired psychiatric disorder, including PTSD and depressive disorder, on its underlying merits, the Board finds that additional development of the evidence is required.

The Veteran asserts that he developed PTSD due to traumatic experiences while he was in the military.  Specifically, one asserted stressor is that, while he was being transported by an air field, a helicopter blew up in the air.  He also claims there were several mortar attacks while he was stationed on base camp.  He says that he has had recurring nightmares and dreams of those incidents in service, which he maintains are the reasons he now has PTSD and other mental illness, including depressive disorder, affective disorder, etc.

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a 
pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

To establish entitlement to service connection, there generally must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or that he at least has since filing his claim; (2) competent and credible evidence of in-service occurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the currently claimed disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

To establish service connection for PTSD, in particular, there must be:  (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

During the pendency of this appeal, however, VA's regulations pertaining to the requirements for establishing a service connection claim for PTSD were again amended effective July 13, 2010.  See Stressor Determinations for PTSD, 75 Fed. Reg. 39843 (July 13, 2010) (amending 38 C.F.R. § 3.304(f)).  This most recent amendment liberalizes, in some cases, the evidentiary standard for establishing the required in-service stressor.  Id.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by re-designating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) which reads as follows:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id., at 39852.


VA's General Counsel has held that, where a law or regulation changes during the pendency of a claim, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the service member had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of the change.  See also 38 C.F.R. § 3.114.  VA may apply only the earlier version of the regulation for the period prior to the effective date of the change.

The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f)(3) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.

Significantly, however, these most recent changes to § 3.304 do not affect PTSD claims predicated on combat service, prisoner-of-war (POW) status, or personal/sexual assault because these other type claims already have their own special provisions and exceptions.  These amendments to § 3.304(f) relate only to the relaxed requirements for establishing the occurrence an in-service stressor and do not change the requirement that a Veteran requesting service connection for PTSD have a diagnosis of this disability in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

As already discussed, and indeed, reason for reopening this claim, there is now evidence in the file confirming the Veteran at least has the required diagnosis of PTSD, also depressive disorder and affective disorder.  This diagnosis, for example, is indicated in a May 2005 VA treatment record.  Since the record now contains this required diagnosis of PTSD, which, according to Cohen v. Brown, 10 Vet. App. 128 (1997), was presumably in accordance with the DSM-IV criteria both in terms of the adequacy and sufficiency of the stressors claimed, the first requirement for establishing entitlement to service connection for PTSD has been satisfied.  

Consequently, resolution of this case turns instead on whether there also is credible supporting evidence that a claimed in-service stressor actually occurred, and, if so, whether there is medical evidence of a causal relationship between the Veteran's PTSD and the verified in-service stressor.

As for this requirement there be credible supporting evidence of his claimed 
in-service stressors, an April 2007 memorandum from the Joint Services Records Research Center (JSRRC) determined the Veteran had not provided sufficient details and information to conduct a meaningful search for corroborating evidence.  Meanwhile, his December 2006 psychiatric evaluation used to determine whether he was entitled to SSA disability compensation specifically noted there had been times since returning from Vietnam when he thought he was still there.  The evaluating psychologist also noted exaggerated startle response and that the Veteran finds it difficult to be around people of Asian descent, owing to his time in Vietnam.

Additionally, his DD Form 214 shows his military occupational specialty (MOS) was as an auto mechanic, but that he also received an Expert Rifle Badge and Vietnam Service Medal with two bronze service stars.  A medical nexus opinion therefore is needed to assist in determining whether any of his psychiatric disorders, whether PTSD, depressive disorder, affective disorder, or whatever, are the result of the experiences he alleges to have had in Vietnam.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The duty to assist includes providing a medical examination or obtaining a medical nexus opinion when such is necessary to make a decision on a claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).


When determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, just that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

With this in mind, the Veteran should be provided a VA compensation examination for this necessary medical nexus opinion.  Moreover, in accordance with the amended PTSD regulations, this examination must be provided by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, to determine whether the diagnosis of PTSD that has been offered is attributable to his military service - including the result of a stressor involving fear of hostile military or terrorist activity, meaning he experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of him or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and his response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination by a psychiatrist or psychologist to determine the likelihood (very likely, as likely as not, or unlikely) the Veteran has PTSD, depressive disorder, affective disorder, or any other acquired psychiatric disorder as a result of his claimed stressors in service.


In determining whether the Veteran has PTSD as a consequence of the claimed stressors, the examiner should consider whether the alleged events are the type contemplated by the most recent revisions to 38 C.F.R. § 3.304(f)(3) involving fear of hostile military or terrorist activity.

To facilitate making this important determination, the claims file, including a complete copy of this remand, must be made available to the examiner for review and consideration of the pertinent medical and other history.

The term "as likely as not" does not mean merely within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The VA examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If the examiner is unable to provide this requested opinion without resorting to speculation, he or she must discuss the reasons why this opinion cannot be provided and indicate, for example, whether information is missing or needs to be obtained (e.g., other procurable data) or that current medical knowledge yields multiple possible etiologies with none more prevalent than another.

2.  Then readjudicate this claim for service connection for an acquired psychiatric disorder, including PTSD and depressive disorder, on its underlying merits (i.e., on a de novo basis), in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a supplemental SOC (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


